DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 11
	“identify the at least one”  should be changed to: -- identify at least one --
2.	 In Claim 1, line 14
“determine the device group”  should be changed to: -- determine a device group  --
3.	 In Claim 11, lines 6-7
“the communication interface”  should be changed to: -- a communication interface--
4.	 In Claim 11, line 8
	 “identifying the at least one”  should be changed to: -- identifying at least one --
5.	 In Claim 11, line 11
“the device group”  should be changed to: -- a device group --

Response to Amendment
 	This office action is responsive to the applicant’s remarks received December 01, 2021.  Claims 1, 2, 4-12 & 14-20 have been fully considered and are persuasive. Claims 3 & 13 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 2, 4-12 & 14-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed December 01, 2021. Claims 1, 2, 4-12 & 14-20 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims 1, 2, 4-12 & 14-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1, 2, 4-12 & 14-20 uniquely identify the distinct features an electronic device and method for controlling electronic device.
The closest prior art made of record is Mixter et al. (US 20180096690 A1) in combination with UM et al. (US 20170105095 A1).
The cited reference (Mixter) teaches a method at an electronic device with one or more microphones and a speaker includes receiving a first freeform voice input; comparing the first voice input to a set of voice models associated with a plurality of users associated with the electronic device, where the voice models are trained to the electronic device; based on the comparing, determining that the first voice input corresponds to a first user of the plurality of users; and presenting a response in accordance with the determination.
The cited reference (UM) teaches an electronic apparatus and a method of controlling a plurality of devices by the electronic apparatus are provided. The method includes receiving data from a plurality of devices, determining a correlation between at least two devices among the plurality of devices on the basis of the received data, determining a position of a first device on the basis of the correlation, grouping the first device and another device positioned in the vicinity of the first device into one group, and automatically creating group information, and controlling the devices included in the group. The name of the first device may be automatically set using the group information.
The cited references fails to disclose determine whether a user is present around the electronic device based on voice data of the user obtained via the microphone, based on Claims 1, 2, 4-12 & 14-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677